ORDER **
For the purposes of disposition, the following appeals are no longer consolidated with the appeals in SEC v. Tosti Nos. 00-55799 and 01-55533.
Nos. 00-55999, 00-56002, and 00-56297 involve appeals from the following district court orders: (1) the April 26, 2000 Order granting Receiver’s Motion to Establish Sale Procedures and denying the Defendants’ Objections and Motion to Strike the Receiver’s January 20, 2000 Recommendations and Accounting Report; and (2) the July 17, 2000 Order Granting Receiver’s Motion to Sell Property Free and Clear of Liens. Because the sale of property has been completed, these appeals are dismissed as moot. See SEC v. Am. Capital Invs., Inc., 98 F.3d 1133, 1142 (9th Cir.1996) (dismissing as moot appeals from a sale confirmation order in a receivership proceeding).
Aso appealed in No. 00-56002 is the April 26, 2000 Order denying the Motion to Request a Ruling on Defendants’ Ordinary and Necessary Living Expenses. We lack jurisdiction over this appeal because the order does not finally resolve Appellants’ rights to assets in receivership. See FTC v. Overseas Unlimited Agency, Inc., 205 F.3d 1107, 1112 (9th Cir.2000) (order must finally resolve parties’ rights to assets to be appealable as a final order under 28 U.S.C. § 1291).
In No. 01-55352, Appellants challenge the district court’s order granting the receiver’s motion to approve the settlement of Insured Energy Drilling Program 1986, et al. v. Trust Company of the West, et al., Los Angeles County Superior Court, Case No. BC108297. Because the settlement has been consummated, the state action dismissed, and Trust Company of the West is not a party to the appeal, this appeal is moot. See In re Combined Metals Reduction Co., 557 F.2d 179, 194 (9th Cir.1977) (dismissing as moot the appeal of an order approving settlement where the settlement was implemented and the other party to the settlement was not before the court).
Thus, because we lack jurisdiction over the appeals in Nos. 00-55999, 00-56002, 00-56297, and 01-55352, they are each hereby ordered DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as 9th Cir. R. 36-3 may provide.